 Case 3:17-cv-00728-D Document 116-1 Filed 09/09/19      Page 1 of 1 PageID 9932



                IN THE UNITED STATES COURT
            FOR THE NORTHERN DISTRICT OF TEXAS
                      DALLAS DIVISION


THOMAS BUCHANAN, on behalf of
himself and all others similarly
situated,

                Plaintiff,                    Case No. 3:17-cv-00728-D

                    v.

SIRIUS XM Radio, Inc.,

               Defendant.


              [PROPOSED] ORDER GRANTING MOTION TO
                     CONDITIONALLY OPT-OUT

The Court, having reviewed Patrick Maupin’s Motion to Conditionally Opt Out of
this Class Action, and having found that good cause exists for the granting of such
Motion, hereby ORDERS that his Motion to Conditionally Opt Out is
GRANTED, and that if the court of appeals does not allow him to intervene in this
action, he may pursue his own litigation against Defendant.

SO ORDERED

September _____, 2019

                                     SIDNEY A FITZWATER
                                     UNITED STATES DISTRICT JUDGE
